DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the related application on page 1 of the specification. Application No. 16/216,330 is now US Patent No. 10,939,409.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huawei Technologies (EP 3 148 289 B1).
Regarding claims 1 and 10, Huawei discloses a method for transmitting data, comprising: determining whether a length of cached data of user equipment (UE) is no less than a first preset threshold (see compare a catch queue length of the currently used communication standard with a corresponding preset threshold in paragraph 0010); in response to determining that the length of the cached data of the UE is no less than the first preset threshold, dividing, in a preset mode, the cached data into two groups of data (see selecting the currently used communications standard and at least one communications standards to simultaneously transmit the user data according to a preset proportion in paragraph 0015); and uploading the two groups of data to a base station respectively through a mobile network and a wireless local area network (WLAN) (see a wireless cellular network and a WLAN in paragraph 0031). 
Regarding claims 5 and 14, Huawei discloses wherein the cached data is stored in a Packet Data Convergence Protocol (PDCP) cache (see convergence control layer in figure 2 and paragraph 0004). 
Regarding claims 6 and 15, Huawei discloses a base station and a method for receiving transmitted data, comprising: determining a state of a network load of a cell where user equipment (UE) is located (see a quantity of authenticated users who access a network and a throughput in paragraph 0010); determining, according to the state of the network load, a first preset threshold to be adopted by the UE (see a preset threshold in paragraph 0010); receiving two groups of data uploaded by the UE respectively through a mobile network and a wireless local area network (WLAN), wherein the UE divides cached data into the two groups of data in response to determining that a length of the cached data is no less than the first preset threshold (see a cache que length in paragraph 0010 and selecting the current used communications standard and at least one communications standard in the other communications standards to simultaneously transmit the user data in paragraph 0015); and reconstructing, using the two groups of data, a data packet in a same data format as that adopted at the UE (see a base transceiver station, NodeB in paragraph 0003. Note that the base station or NodeB will reassemble the data packets from the WLAN path and the mobile network path when the data packets are transmitted through the two paths). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Ahmadzadeh et al (2016/0021673).
Regarding claims 2 and 11, Huawei doesn't specifically disclose determining a signal strength of the mobile network and a signal strength of the WLAN, and comparing the determined signal strength of the mobile network and the determined signal strength of the WLAN; in response to determining that the signal strength of the mobile network is no less than the signal strength of the WLAN, transmitting the cached data through the mobile network; and in response to determining that the signal strength of the mobile network is less than the signal strength of the WLAN, transmitting the cached data through the WLAN. However, choosing a network for communication from multiple networks based on the signal strength is well known in the art. Ahmadzadeh discloses this feature (see transition between WLAN and WWAN based on the signal strength in paragraph 0048). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claims 3-4, 9, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of Kim et al (2013/0088968).
Regarding claims 3 and 12, Huawei doesn't specifically disclose receiving broadcast signaling sent by the base station; and acquiring the first preset threshold by analyzing the broadcast signaling. However, receiving a threshold is well known in the art and to broadcast or unicast the threshold or other information is a matter of design choice to meet specific needs. Kim discloses receiving a threshold (see receives the queue length threshold in paragraph 0047). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 4 and 13, Kim discloses acquiring a second preset threshold by analyzing the unicast signaling, the second preset threshold being less than the first preset threshold; and updating the first preset threshold with the second preset threshold (see update the threshold in paragraph 0047 and decreases the threshold in paragraph 0082).
	Regarding claims 9 and 18, Kim doesn't specifically disclose the threshold is transmitting by the means of broadcasting. However, to transmit information by broadcasting, unicasting, or multicasting is a matter of choice. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Allowable Subject Matter
Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer is timely filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,939,409. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features claimed in claims 1-18 are described in claims 1-16 of U.S. Patent No. 10,939,409. In addition, independent claims 1, 6, 10, and 15 of this application are formed by broadening the scope of independent claims 1, 5, 9, and 13 of U.S. Patent No. 10,939,409 by removing the steps of receiving and acquiring from the independent claims of U.S. Patent No. 10,939,409. Claims 1-18 are, therefore, obvious in view of claims 1-16 of U.S. Patent No. 10,939,409.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472